Norton, J.
instructed the jury that, although they should believe from the testimony, that the defendant, at the time of filing his schedule, did not know the name of the payee, or holder of the notes, yet, having. omitted to state that the creditor’s name was unknown, and having incorrectly described the notes as payable to another person, the decree in the insolvency proceedings did not operate so as to discharge defendant from his liability on the notes, and that the plaintiff was entitled to recover.
Verdict was accordingly rendered for plaintiff.